Name: 2000/282/EC: Commission Decision of 12 April 2000 on technical measures to assist Japan and South Korea during a foot-and-mouth disease epidemic (notified under document number C(2000) 1031) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  agricultural activity;  production;  cooperation policy;  health
 Date Published: 2000-04-13

 Avis juridique important|32000D02822000/282/EC: Commission Decision of 12 April 2000 on technical measures to assist Japan and South Korea during a foot-and-mouth disease epidemic (notified under document number C(2000) 1031) (Text with EEA relevance) Official Journal L 092 , 13/04/2000 P. 0028 - 0028Commission Decisionof 12 April 2000on technical measures to assist Japan and South Korea during a foot-and-mouth disease epidemic(notified under document number C(2000) 1031)(Text with EEA relevance)(2000/282/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 1258/99(2), and in particular Article 8 thereof,Whereas:(1) Foot-and-mouth disease is a highly contagious viral disease of cattle, sheep, goats, pigs and a large number of wild animals.(2) Foot-and-mouth disease can cause great economic losses to livestock-producers.(3) On 24 March 2000 Japan reported the presence of foot-and-mouth disease in cattle, a disease which had been absent from the territory of Japan since 1908.(4) On 2 April 2000 South Korea reported outbreaks of foot-and-mouth disease.(5) The disease recorded in Japan and in South Korea is caused by foot-and-mouth disease type 0.(6) Vaccine is an important tool in the control of foot-and-mouth disease in particular in emergency situations.(7) Japan and South Korea have made a request to the European Commission to borrow for emergency use foot-and-mouth disease virus antigen to be converted into vaccine.(8) The European Union under Commission Decision 93/590/EC of 5 November 1993 for the purchase by the Community of foot-and-mouth disease antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines(3), purchased foot-and-mouth disease virus antigen which included five million doses of 01 European strain and five million doses of 01 Middle East strain.(9) The Community antigen (vaccine) reserves purchased under Decision 93/590/EC are maintained for reasons of safety at different sites in France, Italy and the United Kingdom.(10) The European Union by making available for a limited period of time certain amounts of foot-and-mouth disease virus antignes to Japan and to south Korea enhances the prospects of preventing a major catastrophe and thereby reducing the danger to the Community.(11) The antigen made available to Japan and South Korea will within a period of six months be replaced by an equivalent quality and amount of antigen.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The Community shall make arrangements for temporary technical assistance to Japan and to South Korea in relation to the occurrence of a foot-and-mouth disease epidemic.2. The arrangements referred to in paragraph 1 shall include:- the temporary release of some of the foot-and-mouth disease virus antigen purchased and kept in accordance with the provisions of Decision 93/590/EC,- that the amount of antigen being released cannot exceed 50 % of any given virus strain antigen kept in stock,- an acceptance by Japan and South Korea to deliver to the Community within a period of six months antigen which as regards quality and amount is equivalent to the one obtained from the Community.Article 2This Decision is addressed to the Member States.Done at Brussels, 12 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 280, 13.11.1993, p. 33.